TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00215-CV




Dresser Industries, Inc., Appellant

v.

Dorothy A. Lehmann, et al., Appellees




FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NO. 26,342-B, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Dresser Industries, Inc. has notified this Court that its bankruptcy
proceeding that caused its appeal to be stayed has terminated.  Accordingly, we reinstate the appeal. 
See Tex. R. App. P. 8.3(a).  Appellant has also notified us that the parties have settled the underlying
proceedings and has moved to dismiss its appeal.  We grant the motion and dismiss the appeal.  See
Tex. R. App. P. 42.1(a).
 
 
                                                                                                                                                             
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed:   March 3, 2006